Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 1 of 8 PageID #: 1




                                                        1:21-cv-00247
Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 2 of 8 PageID #: 2
Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 3 of 8 PageID #: 3
Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 4 of 8 PageID #: 4
Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 5 of 8 PageID #: 5
Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 6 of 8 PageID #: 6
Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 7 of 8 PageID #: 7
Case 1:21-cv-00247 Document 1 Filed 04/16/21 Page 8 of 8 PageID #: 8
